  Case 2:19-cv-00236 Document 826 Filed 04/13/21 Page 1 of 5 PageID #: 10387




                     IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   CHARLESTON DIVISION


DON BLANKENSHIP,

                     Plaintiff,

vs.                                                    Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC,
ET AL.,

                     Defendants.


                                         ORDER

      On April 12, 2021, the undersigned hosted another informal telephone conference

concerning: Plaintiff Don Blankenship’s Motion to Compel Defendant Fox News Network LLC

to Produce Witnesses for Depositions; Defendant Fox News Network, LLC’s Motion to Compel

Plaintiff to Produce Documents Improperly Withheld Under Claims of Privilege; Defendants

American Broadcasting Companies, Inc., Cable News Network, Inc., MSNBC Cable, LLC, and

WP Company LLC’s Notice of Joinder in Defendant Fox News Network, LLC’s Motion to

Compel Plaintiff to Produce Documents Improperly Withheld Under Claims of Privilege; and

Defendants American Broadcasting Companies, Inc., Cable News Network, Inc., MSNBC

Cable, LLC, and WP Company LLC’s Motion to Compel Plaintiff to Produce Improperly

Withheld Responsive Documents [ECF Nos. 790, 799, 806, 818].

      On April 11, 2021, Plaintiff and Defendant Fox News Network, LLC filed a Stipulation

with the Court [ECF No. 820] which resolved the outstanding issues related to Plaintiff Don

Blankenship’s Motion to Compel Defendant Fox News Network LLC to Produce Witnesses for


                                            1
  Case 2:19-cv-00236 Document 826 Filed 04/13/21 Page 2 of 5 PageID #: 10388




Depositions [ECF No. 790]; accordingly, the Motion is TERMINATED as MOOT based on the

parties’ agreement. 1

        With regard to Plaintiff Don Blankenship’s Motion to Seal [ECF No. 789], which

concerns his Memorandum of Law in Support of Plaintiff Don Blankenship’s Motion to Compel

Defendant Fox News Network LLC to Produce Witnesses for Depositions and supporting exhibits

[i.e., ECF Nos. 789-1, 789-2, 791, 791-1], the Court notes that during the discussions, the parties

did not advance the necessary showing as to why these pleadings needed to be sealed or redacted

in such a matter, as there appeared to be no precise correlation with the Protective Order [ECF No.

495], except out of abundance of caution because Defendant Fox News Network, LLC had marked

certain disclosures as “CONFIDENTIAL”. It is noted that “[p]ublicity of [court] . . . records . . . is

necessary in the long run so that the public can judge the product of the courts in a given case.”

Columbus-America Discovery Group v. Atlantic Mut. Ins. Co., 203 F.3d 291, 303 (4th Cir. 2000).

The right of public access to court documents derives from two separate sources: the common law

and the First Amendment. The common law right affords presumptive access to all judicial records

and documents. Nixon v. Warner Comms., Inc., 435 U.S. 589, 597 (1978); Stone v. University of

Md. Medical Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). Submitted documents within the

common law right may be sealed, however, if competing interests outweigh the public’s right of

access. Nixon, 435 U.S. at 598-99, 602-03; In re Knight Publishing Co., 743 F.2d 231, 235 (4th

Cir. 1984). Quoting Knight, the Fourth Circuit observed as follows:

        Some of the factors to be weighed in the common law balancing test “include
        whether the records are sought for improper purposes, such as promoting public
        scandals or unfairly gaining a business advantage; whether release would enhance
        the public’s understanding of an important historical event; and whether the public

1
  It is noted that Plaintiff reserved a right to renew his motion to compel the deposition of Martha MacCallum, if
necessary and that Defendant Fox News Network, LLC reserved its right to oppose any such motion. In any event,
the Court will uphold the terms set forth and agreed to in the Stipulation.
                                                        2
  Case 2:19-cv-00236 Document 826 Filed 04/13/21 Page 3 of 5 PageID #: 10389




       has already had access to the information contained in the records.”

Virginia Dept. of State Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004) (quoting

Knight, 743 F.2d at 235).

       Assuming the First Amendment right applies to the particular documents described by the

parties, the movant’s burden is more substantial. To obtain a sealing order under the First

Amendment rubric, the movant must show “the denial [of access] is necessitated by a compelling

governmental interest, and is narrowly tailored to serve that interest.” Globe Newspaper Co. v.

Superior Court, 457 U.S. 596, 606-07 (1982); Virginia, 386 F.3d at 573; Stone, 855 F.2d at 180.

       As stated supra, the parties have not made the showing necessary to obtain a sealing order

as to the exhibits attached to the Motion to Seal or as to the Memorandum of Law in Support of

Plaintiff’s Motion to Compel, and indeed, the parties do not advance any, and have endorsed that

based on their Stipulation, the unredacted versions of these pleadings shall be filed publicly.

Accordingly, based on agreement reached between Plaintiff and Defendant Fox News Network,

LLC, and the Stipulation filed herein memorializing same, and as the right of public access is

paramount, the Motion(s) to Seal [ECF Nos. 789, 794] are hereby DENIED.

       To that extent, the Clerk is directed to make public the unredacted pleadings and redacted

documents previously filed under seal, to-wit: ECF Nos. 789, 789-1, 794, 794-1, 794-2. Plaintiff

is invited to resubmit his exhibit to the original motion to seal, ECF No. 789-2, in order to allow

him to redact only the private email accounts concerning non-parties to this action by the end of

business on Friday, April 16, 2021. If Plaintiff elects not to do so, the Court will order the Clerk

to make public the entire exhibit, ECF No. 789-2.

       Also pending before this Court is Defendant Fox News Network, LLC’s Motion to Seal

Plaintiff’s Confidential Privilege Log [ECF No. 800], filed on April 6, 2021. Subsequently, on

                                                 3
     Case 2:19-cv-00236 Document 826 Filed 04/13/21 Page 4 of 5 PageID #: 10390




April 8, 2021, a redacted version of Plaintiff’s Confidential Privilege Log was filed with the Court

wherein private email addresses concerning numerous non-parties were redacted [ECF No. 813].

Accordingly, Defendant Fox News Network, LLC’s Motion to Seal Plaintiff’s Confidential

Privilege Log [ECF No. 800] is hereby GRANTED to the extent that private email addresses be

redacted, but DENIED to the extent that the entire Privilege Log be sealed.

           Also pending before this Court is Defendant Fox News Network, LLC’s Motion to Seal

Rule 11 Letter [ECF No. 802] which concerns an exhibit filed in support of Defendant Fox News

Network LLC’s Opposition to Plaintiff’s Motion to Compel Defendant Fox News Network LLC

to Produce Witnesses for Depositions [ECF No. 801]. It is noted that this exhibit concerns an

unsigned pleading that was never filed in a related civil action pending before a different United

States District Court as the matters between those parties were resolved. 2 It is further noted that

the provision under Rule 11(c)(2) of the Federal Rules of Civil Procedure mandates that a motion

under this Rule “must not be filed or be presented to the court” if the issue giving rise to the motion

was withdrawn or appropriately corrected; to that extent, it is apparent that denial of the public’s

interest in access to the court “is necessitated by a compelling governmental interest, and is

narrowly tailored to serve that interest.” Globe Newspaper Co., 457 U.S. at 606-07. Further, having

heard no objection thereto, the Motion to Seal [ECF No. 802] is hereby GRANTED.

           Although there are many outstanding issues as described in the remaining pending Motions

before this Court, the parties represented to the undersigned that an additional telephone

conference would be beneficial in furtherance of resolving the outstanding issues. Therefore, the

parties shall reconvene for another telephone conference with the undersigned on Wednesday,

April 14, 2021 at 3:30 p.m. (Eastern). Counsel have been provided the call-in information for


2
    The other matter was initiated by this Plaintiff, however, the issue concerned a different defendant.
                                                             4
     Case 2:19-cv-00236 Document 826 Filed 04/13/21 Page 5 of 5 PageID #: 10391




this conference.

           In preparation for this telephone conference, counsel for Plaintiff has agreed, and is

therefore so ORDERED, to provide to counsel for these Defendants, as well as the Court, a list of

those documents Plaintiff has withheld as described in Defendants American Broadcasting

Companies, Inc., Cable News Network, Inc., MSNBC Cable, LLC, and WP Company LLC’s

Motion to Compel Plaintiff to Produce Improperly Withheld Responsive Documents [see ECF

No. 818] 3 no later than 9:00 a.m. (Eastern) on April 14, 2021. Plaintiff is directed to email a

courtesy copy this list to the Court.

           The Clerk is requested to distribute a copy of this Order to all counsel of record.

           ENTER: April 13, 2021.




3
    On April 12, 2021, Defendant Fox News Network, LLC filed its Notice of Joinder in this motion [ECF No. 824].
                                                         5
